Name: Commission Regulation (EEC) No 1666/78 of 14 July 1978 amending for the second time Regulation (EEC) No 1393/76 laying down detailed rules for the importation of products in the wine-growing sector, originating in certain third countries
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  beverages and sugar;  prices;  trade
 Date Published: nan

 15. 7. 78 Official Journal of the European Communities No L 192/51 COMMISSION REGULATION (EEC) No 1666/78 of 14 July 1978 amending for the second time Regulation (EEC) No 1393/76 laying down detailed rules for the importation of products in the wine-growing sector, origi ­ nating in certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2506/75 of 29 September 1975 laying down special rules for the importation of products in the wine ­ growing sector, originating in certain third coun ­ tries ('), as amended by Regulation (EEC) No 1 166/76 (2), and in particular Article 5 ( 1 ) thereof, Whereas Article 4 (3) of Commission Regulation (EEC) No 2115/76 of 20 August 1976 laying down detailed rules for the import of wines, grape juice and grape must (3), as last amended by Regulation (EEC) , No 124/78 (4), provides that the Commission shall prepare lists of the agencies and laboratories appointed by third countries to complete the docu ­ ments that must accompany every importation of wine and shall publish them in the 'C' edition of the Official Journal of the European Communities ; Whereas Article 3 (3) of Commission Regulation (EEC) No 1393/76 of 17 June 1976 laying down detailed rules for the importation of products in the wine-growing sector, originating in certain third coun ­ tries (5 ), as amended by Regulation (EEC) No 668/78 (6), is no longer compatible with these new provisions ; whereas it is therefore necessary to amend the said paragraph 3 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Article 3 (3) of Regulation (EEC) No 1393/76 is hereby amended to read : '3 . The list of the authorities referred to in para ­ graph 2 is that published pursuant to Article 4 (3) of Regulation (EEC) No 2115/76.' Article 2 This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 July 1978 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 256, 2 . 10 . 1975, p. 2 . (2) OJ No L 135, 24 . 5 . 1976, p. 41 . (3) OJ No L 237, 28 . 8 . 1976, p. 1 . (4 ) OJ No L 20 , 25 . 1 . 1978 , p. 5 . (5 ) OJ No L 157, 18 . 6 . 1976, p . 20 . (0) OJ No L 93 , 7 . 4 . 1978 , p . 14 .